Title: John G. Jackson to Dolley Madison, 21 April 1809
From: Jackson, John G.
To: Madison, Dolley Payne Todd


My dear Sister—Clarksburg April 21st 1809
The enclosed letters particularly the one for Mr. Dublois are upon business the most urgent please forward them as soon as convenient. I have recd. one short letter from you since we parted, not one from Lucy. Never was a poor sinner so much exhausted with an election campaign as I am; what with riding & talking I am quite sick; the second monday in March I was at M⟨or⟩gantown from thence to this place from hence to ⟨Ran⟩dolph 50 miles thence to Wood 130 from Wood to ⟨Monon⟩galia again 120 & lastly to this place why my d⟨ear⟩ sister the conquest of Spain did not cost Buona⟨parte so much⟩ labor—his campaign was nothing, to my strugg⟨les⟩ with the Hydra of factions. Now the heat of the battle being over, & the enemy having abandoned the field nothing remains to be done but gather the Laurels of victory. Alas! what a world we live in. I am now allowed ⟨a⟩ reflection but it is bitter & melancholy. I have set me down at home for a few days but it is a wretched & miserable home to me no Wife! no Children! to smile upon me. The kindness of my best beloved Sister dissipates my sorrow. I shall hasten to meet her & other beloved friends. Your affect. Brother
J G Jackson
The mail this moment arrived & rendered my letter to Dublois unnecessary.
JGJ
